             Case 7:21-mj-04642-MRG Document 11 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             -ll G

UNITED STATES OF AMERICA,
                                                            Case No .:    2 l IJ1AC7   "t~~~MRG)
                                        Plaintiff,
                                                            ORDER OF DISMISSAL
                        -against-




                                        Defendant.



          Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                               SO ORDERED.




                                                               Hon. Martin R. Goldber ,
                                                               United States Magistrate  1-.a.J~




Dated :          ?Co day of_.8.............
                                     kig   --=+-""'
                                               u ~,S.__
                                                    t: _ __,, 20.:?:.L_
                Poughkeepsie, New Wrk
